Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 11/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 22 and 32 are objected to because of the following informalities: 
Claim 22: in lines 1-2, “the motors” should read “the plurality of motors” for consistency with claim 21. (It is understood that “the motors” refers to “the plurality of motors”, and not “the one or more motors”, in view of the phrase “independently controlling the motors such that the plurality of motors…” in claim 22).
Claim 32: in line 2, “electrical connect” should read “electrically connect”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 33 includes “The medical assembly of claim 28” which is unclear as claim 28 is drawn to a method, and there is no “medical assembly” recited in claim 28. Since this appears to be a typographical error, claim 33 is being treated as though the preamble reads “The method of claim 28”. 
Claim 35 includes “wherein the method comprises independently controlling the one or more motors”. Because “the one or more motor” includes embodiments where there is only one motor, it is unclear (in the one motor embodiment) what “independently controlling” one motor means. Clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 does not appear to include all the limitations of the claim (claim 28 – a method claim) from which it depends (see 35 USC 112b rejection above with respect to he preamble).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 30-34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ortiz et al. (US 2007/0027519). Ortiz discloses a method of in vivo motor operation for implant deployment in a patient, the method comprising introducing an implant (stent 22) and a distal end section of a catheter body (14) of an implant delivery device (fig. 1a-d) into the patient (fig. 4A), wherein the implant device comprises one or more motors (16; see par. 24, 25, 27) disposed along the distal end section of the catheter body, wherein the implant is in a radially compressed state and coupled to a distal end section of the catheter body (fig. 4A), and actuating the one or more motors while the one or more motors are inside the patient to radially expand the implant from the radially compressed state to a radially expanded state inside the patient (fig. 4C).
Regarding claim 30, the one or more motors are piezoelectric motors (par. 27).
Regarding claim 31, the implant delivery device comprises a handle (12) comprising a controller including a user input (20; par. 25) and wherein actuating the one or more motors comprises actuating the controller via the user input to generate one or more control signals that actuate the one or more motors (par. 25).
Regarding claim 32, the implant delivery device comprises one or more electrical conductors (delivery and return electrodes; see par. 8, 34) extending through the catheter body, wherein the electrical conductors electrically connect the one or more motors to the controller.
Regarding claim 33, the implant is mounted in a radially compressed state around the distal end section of the catheter body and the one or more motors during the act of introducing (as understood in view of figs. 4a, 4b and par. 37). 
Regarding claim 34, Ortiz discloses a method of in vivo motor operation for implant deployment in a patient, the method comprising introducing an implant delivery device into the patient (figs. 4a), wherein the implant delivery device comprises a handle (12) comprising a controller (par. 25) including a user input (20), a catheter body (14) extending from the handle, one or more motors (16) disposed along a distal end section of the catheter body, wherein an implant (22) is coupled to the distal end section of the catheter body and is in a radially compressed state (fig. 1b,c; 4a,b, advancing the distal end section of the catheter body, the one or more motors, and the implant through a blood vessel of the patient (as understood in view of figs. 4a,b), and while the one or more motors are inside the patient, actuating the controller via the user input to generate one or more control signals wherein the control signals actuate the one or more motors, which radially expand the implant from the radially compressed state to a radially expanded state inside the patient (fig. 4c and par. 37). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Spenser (US 2006/0004439). Ortiz discloses the invention of claims 29 and 36 substantially as stated above with respect to claims 28 and 34, but fails to expressly disclose that the implant (a stent as disclosed by Ortiz) is a valve, and fails to disclose advancing the implant delivery device over a guidewire.
Spencer teaches introducing an implant and distal section of a catheter body of an implant delivery device into a patient by advancing the implant delivery device over a guidewire (par. 45, 46). It would have been obvious to one of ordinary skill in the art to have included such a step in the prior art method of Ortiz to facilitate advancement of the catheter through vasculature and to facilitate correct placement of the implant and catheter with respect to the desired treatment site. Spencer further teaches that it is known to use a catheter having an expandable section (balloon 196/206) to deliver a stented prosthetic valve (194/204), wherein expansion of the expandable section of the catheter is used to expand the mechanically expandable prosthetic valve (figs. 21-23; par. 47). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Ortiz to mount a mechanically expandable stented prosthetic valve on the expandable portion of the catheter as taught by Spenser, in place of the stent of Ortiz, in order to allow treatment of a diseased or non-functioning cardiac valve. 
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Weber et al. (US 2004/0138733). Ortiz discloses the invention substantially as stated above, but does not expressly disclose independently controlling the one or more motors to radially expand the implant such that the diameter of the implant varies along its length in a radially expanded state. 
Weber teaches that it is known to provide multiple motors (130, 150, 160; figs. 14a,b) independently controlled in order to provide an expandable portion having a diameter that varies along its length in the radially expanded state (see par.118, 134: may expand to tapered configuration). It would have been obvious to one or ordinary skill in the art to have modified the prior art of Ortiz to include multiple motors (16) along the catheter, the motors independently controlled such that the diameter of the expandable portion varies along its length in the radially expanded state as taught by Weber in order to allow expansion of the stent into a tapered shape that matches the diameter of a tapered blood vessel (e.g., near an ostium). 
Claim(s) 11, 14, 21-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2004/0138733). Weber a method of in vivo motor operation for implant deployment in a patient, the method comprising introducing a catheter body into the patient (par. 12), the catheter body comprising one or more motors (forming actuators 130, 150, 160 in fig. 14A, which expand upon activation of power source 146; see par. 110-113 for general description of how actuators work), deploying an implant (stent; par. 7, 98, 118, 141) in vivo from the catheter body, the implant radially expanding during deploying of the implant, the deploying of the implant driven by the one or more motors performing a plurality of actuation cycles while in vivo (e.g., three motors each running an actuation cycle such that three actuation cycles are performed: see par. 113; see also par. 118 – alternate activation of multiple sections for very controlled uniform radial expansion of stent), and withdrawing the catheter body including the one or more motors from a patient’s lumen while the implant remains within the patient (par. 113, 143).  Weber does not expressly disclose withdrawing the catheter body including the one or more motors from the patient, but such a step would have been considered obvious to one of ordinary skill in the art in order to minimize possible sources of infection and increase patient comfort. 
Regarding claims 14 and 27, it would have been obvious to construct the implant as a stent or a valve (e.g., a stented heart valve or venous valve) since balloon expandable stents and valves are very well known in the art, Weber expressly disclosing using the device for delivery of a medical implant which may include a valve (par. 17, 150) and such a modification leads to the predictable result of using the catheter of Weber to deliver a mechanically expandable stent or heart valve to a target site within the body. 
Regarding claim 21, the one or more motors (130, 150, 160; fig. 14A,B) comprise a plurality of motors axially spaced from each other along the catheter body.
Regarding claim 22, deploying the implant comprises independently controlling the motors such that the plurality of motors radially expand the implant to a radially expanded state having a variable diameter along a length of the implant (par. 134, 135, 141).
Regarding claim 23, deploying the implant comprises radially expanding one or more radially adjustable structures (e.g., 145; figs. 14A,B) of the catheter body via actuation of the one or more motors to produce a radial expansion of the implant (stent positioned on 145 as would have been obvious to one of ordinary skill in the art in order to allow expansion of stent actuation of motors and expansion of 145 from fig. 14A to 14B).
Regarding claim 24, the one or more radially expandable structures comprise one or more expandable rings, noting that sheath (145) can be considered a ring as it is toroidal in shape. 
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Ngo et al. (US 2014/0277331). Weber discloses the invention substantially as stated above in more detail. Regarding claim 12, the catheter body of Weber comprises a first outer diameter and the implant comprises a second outer diameter. Weber discloses that the invention may be used for deployment of stents (par. 98, 118, 141) and therefore it would have been obvious to one of ordinary skill in the art to mount the stent on the expandable portion of the catheter of fig. 14a in order to expand the stent via actuation of the expandable portion in a similar manner to well-known balloon expanded stent procedures (see also par. 7, 98, 118 of Weber).  With such a modification, deploying the implant from the catheter body comprises increasing the first outer diameter of the catheter body (fig. 14a to 14b) which causes the second outer diameter of the implant (mounted thereon) to increase. The increase in the first outer diameter is driven by the one or more motors (three motors 130, 150, 160) performing the plurality of actuation cycles (i.e., three actuation cycles since each motor goes through an actuation cycle) while in vivo as understood in view of par. 118 of Weber. Weber does not expressly disclose that each of the motors performs the plurality of actuation cycles.
Ngo teaches that, in order to reduce recoil of a mechanically expanded stent, the balloon on which the stent is mounted may be go through a plurality of cycles of expansion, wherein the balloon remains expanded during each cycle for greater than 2 minutes (par. 29 and 31). Ngo discloses the plurality of cycles of expansion as a known alternative to applying a single sustained expansion cycle (par. 29).  It would have been obvious to one of ordinary skill in the art to have further modified the method of Weber to include that each motor (130, 150, 160) performs a plurality of actuation cycles while in vivo, each cycle including an expanded period of greater than 2 minutes, in order to provide a plurality of cycles of expansion of the section of the catheter on which the stent is mounted, thus reducing recoil of the expanded stent in view of the teachings of Ngo.   
Regarding claim 13, Weber discloses that the implant comprises a proximal portion and a distal portion, the one or more motors comprises a first motor and a second motor (e.g., 130, 160 of Weber; figs. 14a,b), the first motor located proximally along the catheter body relative to the second motor, and deploying the implant comprises actuating the first motor to expand the proximal portion of the implant and actuating the second motor to expand the distal portion of the implant, the first and second motors being controlled such that the proximal portion is expanded to a different size than the distal portion (see par.118, 134: may expand to tapered configuration). Each motor is actuated through an actuation cycle (on/off cycle to expand and then to contract for removal of device) such that, together, the two motors go through a plurality of actuation cycles. Weber fails to expressly disclose actuating the first motor through the plurality of actuation cycles and the second motor through the plurality of actuation cycles.
Ngo teaches that, in order to reduce recoil of a mechanically expanded stent, the balloon on which the stent is mounted may be go through a plurality of cycles of expansion, wherein the balloon remains expanded during each cycle for greater than 2 minutes (par. 29 and 31). Ngo discloses the plurality of cycles of expansion as a known alternative to applying a single sustained expansion cycle (par. 29).  It would have been obvious to one of ordinary skill in the art to have further modified the method of Weber to include that each motor (130, 150, 160) performs a plurality of actuation cycles while in vivo, each cycle including an expanded period of greater than 2 minutes, in order to provide a plurality of cycles of expansion of the section of the catheter on which the stent is mounted that reduce recoil of the stent in view of the teachings of Ngo.   
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Osborne et al. (US 2007/0213759). Weber discloses the invention substantially as state above including wherein deploying the implant comprises radially expanding one or more radially adjustable structures (145 in figs. 14a,b or 120 in fig. 15A) of the catheter body via actuation of the motors to produce expansion of the implant. Weber does not expressly disclose that the one or more radially adjustable structures comprise one or more coiled strips.
Osborne discloses another expandable structure (110; fig. 1) on which a stent is mounted, wherein radial expansion of the expandable structure causes radial expansion of the stent (par. 37). Osborne teaches that the one or more radially adjustable structures (110) comprise one or more coiled strips (120) in order to prohibit piercing of the expandable structure (110) surface that may occur during delivery and deployment of a stent in a body lumen (see abstract; par. 25, 34). It would have been obvious to one of ordinary skill in the art to have modified the one or more radially adjustable structures (145) of Weber to include a radially adjustable coiled strip thereon as taught by Osborne in order to prohibit piercing of the expandable structure (110) surface that may occur during delivery and deployment of a stent in a body lumen (see abstract of Osborne).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Ortiz. Regarding claim 26, Weber discloses the invention substantially as stated above except for a handle, controller, and user input as claimed.
Ortiz discloses another method of in vivo motor operation for implant deployment in a patient. Ortiz teaches a handle (12; fig. 1a) at the end of the catheter body (14), wherein the method includes controlling a controller (structure within handle that causes delivery of energy  to electrodes 42/44 upon pressing of button 20) in a handle connected to the catheter body, wherein controlling the controller comprises generating, in response to a user input (moving/pressing button 20, or rotating a dial as per par. 25), one or more control signals (energy delivered to electrodes 42,44; par. 34) that actuate the one or more motors (16), thereby causing expansion of the implant mounted thereon (figs. 1B-1D).  It would have been obvious to one of ordinary skill in the art to have modified the prior art of Weber to include the handle as taught by Ortiz, and to include the step of controlling a controller in the handle connected to the catheter body, wherein controlling the controller comprises generating, in response to a user input, one or more control signals that actuate the motors as taught by Weber to facilitate user control over energy delivery and actuation of the motors (par. 25). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 12/15/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771